Citation Nr: 1819592	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-45 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine with spinal stenosis/spondylosis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and June 2015 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).

In April 2017, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is of record.  

This matter was remanded in June 2017 for further development.  In pertinent part, this development included the agency of original jurisdiction issuing a statement of the claim (SOC) on the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for rectal polyps.  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued on October 31, 2017.  He had 60-days from the date of the letter to perfect his appeal.  No response was received from the Veteran or his representative.  

For clarity, the Board notes that in a separate January 2017 decision the Board remanded the issues of entitlement to service connection for peripheral neuropathy, a thyroid disorder, and sciatica, and special monthly compensation based on the need for aid and attendance, automobile and adaptive equipment only, and specially adapted housing for further development.

While pending return to the Board, the RO issued an October 2017 rating decision granting service connection for sciatic, femular, and radicular group radiculopathy of the alternating upper and lower extremities.  The record is currently negative for indication of disagreement as to the ratings achieved through the above listed grants of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, with regard to the below discussion of increase rating for the lumbar spine the Board will not address such disabilities.  Correspondingly, in a December 2017 rating decision, the RO granted special monthly compensation based on aid and attendance as well as entitlement to specially adapted housing automobile or other conveyance and adaptive equipment.  There have also been no assertions of a disagreement with these decisions.  Id.

That said, the remaining claim of entitlement to service connection for a thyroid disorder was not favorably adjudicated.  In that regard, the Board notes that the below decision does not include adjudication of this claim as a hearing was conducted on the matter by a Veterans Law Judge other than the undersigned and the claim is still pending return to the Board from remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2012 rating decision that denied entitlement to service connection for hemorrhoids.

2.  Evidence received since the March 2012 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for hemorrhoids.

3.  At no time during the appeal period is the Veteran's degenerative changes of the lumbar spine with spinal stenosis/spondylosis shown to have been manifested by symptoms consistent with unfavorable ankylosis of the entire thoracolumbar spine, symptoms requiring prescribed bedrest, or neurological symptoms (other than radiculopathy of both lower extremities) warranting separate compensable ratings.


CONCLUSIONS OF LAW

1.  The RO's March 2012 decision denying the Veteran's claims of entitlement to service connection for hemorrhoids is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103(2017).

2.  New and material evidence has not been received since the RO's March 2012 rating decision that denied a claim for service connection for hemorrhoids; the claim for service connection for hemorrhoids is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected degenerative changes of the lumbar spine with spinal stenosis/spondylosis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4. 40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Since the June 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

The Board finds the RO substantially complied with the June 2017 Remand Directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In pertinent part, the Veteran was provided a new VA examination addressing the current severity of his lumbar spine disability in August 2017.  The adequacy of this examination has not been contested.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adjudication may proceed.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996). 

The Board has a jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

Entitlement to service connection for hemorrhoids was initially denied in a March 2012 rating decision.  The claim was essentially denied as the record lacked evidence of in-service treatment, complaint, or diagnosis and the record lacked a nexus.  The Veteran received notification of this denial by letter in March 2012, but did not file a timely appeal.  38 U.S.C. § 7105.  The March 2012 denial thereby became final.

Since the March 2012 denial, the Veteran has submitted an array of new evidence including, but not limited to: treatment medical records and statements.  Although these pieces of evidence are considered "new", they are not deemed material.  The Veteran does not argue the contrary.  Rather, he has consistently asserted that the new evidence supports entitlement to service connection for cancerous rectal polyps, which he states was misdiagnosed as hemorrhoids.  See Board Hearing Transcript.  More to the point, he denies ever having hemorrhoids.  Id.  As indicated in the Board's June 2017 Remand, and the above Introduction, the claim for entitlement to service connection for rectal polyps is considered a separate issue from the claim to reopen hemorrhoids.

In sum, the record contains new evidence since the RO's March 2012 denial. However, neither the Veteran nor the record indicates this evidence to be material to the previously denied claim for service connection for hemorrhoids.  Reopening of this claim is denied.

Increase Rating Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id.  

The Veteran seeks a rating in excess of 40 percent for his lumbar spine disabilities.  The current appeal initially stems from a claim for service connection for "ankylosing spondylitis/spinal stenosis" received on February 4, 2010.  Entitlement to service connection for spinal stenosis/spondylosis was granted by the RO in June 2015 and the Veteran's newly service-connected disabilities were incorporated into his already present 40 percent rating.  The Veteran's service-connected disability is now stylized as degenerative changes of the lumbar spine with spinal stenosis/spondylosis and is currently rated 40 percent under DC 5242.

Disabilities of the spine, including those rated under Diagnostic Code 5242, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2017).

Alternatively, under DC 5243 the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a.

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

Factual Background

Turning to the record, 2010 VAMC Erie records note the Veteran's self-report of ankylosing spondylitis/spina stenosis.  These reports were not supported by a clinically confirmed diagnosis.

The Veteran underwent VA spine examination in November 2010.  He reported that his symptoms were getting progressive worse.  He reported the use of a lumbar spine brace with good response to treatment and no side effects.  Flare-ups in the low back were rated moderate and occurring weekly and lasting for hours.  A precipitating factoring in flare-ups was turning to his left and rest and medications alleviated the symptoms.  He reported that during his flare-ups he had mild limitation of motion when bending laterally to the left.  There was no history of urinary incontinence, urgency, retention, or frequency, but there was a history of nocturia with voiding twice a night.  Fecal incontinence was moderate with no pads required, with occasional involuntary bowel movement.  There was no obstipation, but there was erectile dysfunction, numbness, parenthesis, leg or foot weakness, falls, and instability.  The Veteran accorded all of the reported symptoms to his low back.

Other relevant symptoms included fatigue decreased motion, stiffness, weakness, spasm, and spine pain.  However, location and distribution of the pain was limited to the cervical spine.  The examiner clarified that there were no incapacitating episodes of spine disease.  The only aid or device used by the Veteran was a brace and his walking was limited to no more than a few yards.  

Physical examination of the spine reflected stooped posture, normal head position with no symmetry in appearance, right shoulder higher than left, but the remainder normal.  Gait was abnormal, but that was accorded to peripheral neuropathy.  There was no abnormal curvature of the spine.  The examiner specifically denied finding cervical or thoracolumbar spine ankylosis.  Objective abnormalities noted were pain with motion to the right and left and weakness.  Examination was negative for spasm, atrophy, guarding, or tenderness.  

Range of Motion (ROM), was flexion 0 to 30, extension 0 to 10, left lateral flexion, rotation and right lateral flexion were 0 to 15, with right lateral rotation 0 to 10.  There was objective evidence of pain and objective evidence of pain following repetitive motion.  Additional limitation of ROM were noted in extension 0 to 5, left lateral flexion 0 to 10, left lateral rotation 0 to 8, right lateral rotation 0 to 5.  Normal reflexes were noted.  

Diagnosis was degenerative arthritis of the lumbar spine with spondylosis, left leg weakness with no evidence of radiculopathy by EMG.  Problems associated with diagnosis were chronic low back pain with left leg weakness.  The examiner noted problems with lifting and carrying, weakness or fatigue, decreased strength.  The examiner indicated that his back severely affected all usual daily activities.  

In a May 2012 telephone consultation, the Veteran denied having ankylosis when questioned by his physician.  See PCP Telephone Encounter Note VAMC Erie Record. 

On June 2015 VA examination, diagnoses were spondylosis-degenerative arthritis of the spine and mild spinal stenosis.  Current symptoms were chronic "shooting pain" in his lower back region.  He reported that the pain made "him scream" and was a 8/10 in severity.  He reported that the pain increases to 10/10 and that he treated the pain with over-the-counter medication.  Symptoms were relieved by using a Jacuzzi or bathtub.  The Veteran at the time of examination was suffering from a rectal mass.  He reported that his rectal mass aggravated his back pain, as did movement and sitting.  The Veteran reported that the functional limitation of his back was that he "could do nothing."  The examiner qualified this statement with the Veteran's reports of being able to sit for a while including being able to drive for about 35 miles.  The Veteran could also stand with his crutches until he could find a place to sit down, and walk with his crutches for 20 to 30 feet while frequently stopping.  

Flare-ups were reported as cold weather "tightening up" his body and increasing his pain.  He also reported flare-ups when he had to turn left causing his spine to pop.  He subjectively reported being unable to hold himself up when he flares and being unable to get out of bed for several days.  He construed this sensation as being totally paralyzed.  He reported that the last time such a sensation occurred was in August 2014; but he did not seek medical attention at the time.

ROM testing was not conducted as the Veteran was unable to test.  In explaining the lack of testing, the examiner noted that the Veteran reported being unable to do the movements because of his spine and his rectal mass.  The Veteran was also unable to do flexion of his hips due to the stress on his rectal area.  The examiner indicated there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, the Veteran had pain in his spinus process of his lumbar spine, bilateral muscles of his back, and ileal-sacral spine area.  The lower lumbar spine area was specifically avoided by the examiner for palpation due to his known rectal mass.  

The examiner indicated being unable to determine whether pain, weakness, fatigability or incoordination significantly limited the function ability of the Veteran with repeated use overtime or with flare-up.  The examiner explained that such an opinion could not be accurately made without seeing the Veteran during flares and baseline in the same visit.  For the same reason, the examiner was also unable to estimate the additional loss of motion during flare-ups.  

The examiner noted that guarding, muscle spasm, and localized tenderness resulted in an abnormal gait or abnormal spinal contour.  These symptoms were noted to be due to both the Veteran's lumbar spine condition and rectal mass.  Additional factors contributing to disability were disturbance of locomotion, interference with sitting, inference with standing, and the Veteran's belief that he could not "do anything."  Muscle strength was normal beyond active movement against some resistance in the left toe.  There was no muscle atrophy.  Reflexes were normal in the knee but hypoactive in the ankle.   Sensory exam was normal, except for decreased functioning in the lower leg/ankle and foot/toes.  Straight leg testing could not be performed, because of concerns of hip pressure leading to bleeding of his rectal mass.

Examination revealed no ankylosis of the spine.  IVDS was found, but it was not indicated to have caused episodes of acute signs and symptoms which required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Assistive devices were noted as regular use of wheelchair and braces and constant use of crutches.  The examiner noted that the Veteran used a power or manual wheelchair for his overall spine and leg conditions.  He had a back brace, but was unable to use it at the current time because of his tumor.  Crutches were used for his spine and foot conditions.  The examiner clarified that the severity of the Veteran's lumbar spine condition was not functionally equivalent such that no effective function remained that would have been equally severed by amputation.  

Functional impairment caused by the Veteran's disability was described as being unable to work and often having to lie down due to the pain.  The Veteran reported difficulty with standing and walking.  He reported regularly using a Jacuzzi to relieve his back pain.  As heat exacerbated his tumor he needed to regularly fluctuate between heat for his tumor and cold for his back.  The examiner concluded by indicating being unable to do a complete physical examination because of the limitations of the Veteran's active rectal mass.  The examiner also specifically denied a diagnosis of ankylosing spondylitis as the symptoms presented did not meet the clinical definition.

July 2015 VAMC Erie records noted past medical history of "possible ankylosing spondylosis."  July 2015 Regional Cancer Center records indicate a past medical history of "questionable ankylosis spondylosis."

In April 2017, the Veteran and his spouse testified before the undersigned.  The Veteran reported diagnosed ankylosis of the spine, which he called "ankylosing spondylitis."  He reported the condition was diagnosed, in February 1988, at the time of physical discharge from service.  As to physical activities, he stated he was still driving a truck.  He reported that he has to pull over regularly to use the bathroom in relation to his cancer surgery.  When questioned, the Veteran denied being informed by a physician that his spinal stenosis caused urinary incontinence.

On August 2017 VA examination, diagnosis was degenerative arthritis of the spine, spondylolysis L5, and spinal stenosis.  The Veteran reported experiencing increased pain since the 2015 VA examination.  He endorsed frequent "paralysis" where he could not get himself back into a chair or get up or out of bed.  He described pain in his lower back was constant, at a 3/10 in severity.  Pain was reported as dull, aching, "like a toothache."  He reported that the pain radiated down the right leg into the knee level and frequently into his left leg laterally into the great toe.  He characterized his left leg pain as sharp intermittent pain which was worse with activity.

Flare-ups were reported as pain going up to 8-9/10 in severity occurring about two to three times per every two weeks and lasting two to three days, but usually lasting one day.  He reported that flares were associated with muscle spasms into the feet, cramps in the feet, inability to stand up such that his legs do not support his weight and being overall "immobilized."  He reported being unable to go to the bathroom during his flares and instead using a urinal in bed and or a colostomy bag for bowel movements if necessary. 

The examiner indicated being unable to objectively provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  The examiner was also unable to estimate the additional functional loss of motion during flare-ups objectively.  In order to provide such information, the examiner indicating having to encounter and measure the Veteran at baseline and flare-ups.

As to functional loss, the Veteran reasserted being unable to "do anything."  He reports no longer being able to "bowl, ride a bike, walk more than 40 to 50 feet prior to having to sit, and standing no longer than 5 minutes prior to holding on to something, leaning on something, or having to sit down."  He also reported difficulty with walking, sleeping, dressing, eating, hygiene, living, coping with pain, depression, anxiety, and difficulty with bending. 

ROM testing was declined.  The examiner noted the following:

the Veteran states he is unable to perform the requested range of motion testing for his back when it was described to him as to what he needed to do.  He declines this due to a combination of his low back pain residuals as well as rectal cancer post-surgery residuals as well.

Physical examination revealed pain on weight bearing, midline lumbosacral area, and lumbar paraspinal muscles.  Pain was greater in the left than right.  Examination revealed no ankylosis of the spine.  IVDS was found, but it was not indicated to have caused episodes of acute signs and symptoms which required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  
The examiner noted that guarding resulted in abnormal gait or abnormal spinal contour.  The examiner then noted the following:  

the Veteran has a combination of pain from his rectal area as well as low back area in the seated position and was unable to perform range of motion testing, but states that his walking pattern which this examiner would describe as overall an unsteady gait pattern is due to his low back pain by his report.

Muscle testing was normal with the exception of active movement against some resistance in the right toe and active movement against gravity in the left toe.  No muscle atrophy was detected.  Reflexes were absent in the right ankle and hypoactive in the left.  Right knee reflexes were normal, but left knee were hypoactive.  Sensory examination revealed all decreased sensation and straight leg raise testing was negative.  Use of a wheelchair, braces, crutches, and cane were all accorded to the Veteran's back condition.  The severity of the Veteran's lumbar spine condition was not functionally equivalent such that no effective function remained that would have been equally severed by amputation.  

The examiner indicated that in the seated position, in his power wheelchair, while non-weight bearing on his feet, his pain was 5/10.  The examiner noted that the Veteran had intermittent bowel and bladder incontinence since service.  As to etiology, the examiner stated that it was difficult to know whether the bowel or bladder incontinence problems were spine related, especially since the symptoms were intermittent and the Veteran had rectal cancer surgery with chemotherapy as well in recent years.

The remaining lay and clinical evidence of record is duplicative of the aforementioned.  In particular, treatment records are negative for any indication of ankylosis or limitation of ROM equivalent to ankylosis.  Treatment medical records are also negative for any physician diagnosing bedrest during any portion of the appeal.  Additionally, although the Veteran reports limitation of movement and at times "paralysis" he has not asserted being prescribed bedrest for any length of time.

Merits 

The provisions of 38 C.F.R. §§ 4. 40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the maximum rating based on limitation of motion. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The only avenue for assigning a higher rating is if ankylosis were shown or if the Veteran had IVDS that met the requirements for a higher (60 percent) rating.  Neither is demonstrated.

There is no evidence of ankylosis of the spine.  The Veteran was, prior to his non-service-connected rectal cancer, able to perform range of motion testing throughout the appeal period.  Such does not nearly approximate unfavorable ankylosis of his entire thoracolumbar spine.  Additionally, during all VA examinations during the period on appeal, the examiners denied the presence of ankylosis.  The Veteran's inability (or reluctance) to perform range of motion exercises was attributed to his rectal mass.  Further, although the Veteran reported previous diagnosis of ankylosing spondylitis, in February 1988, clinicians and examiners have not supported the reported diagnosis being present during the relevant appeal period.  As indicated above, physicians have at best categorized the condition as past clinical history.  The Board concludes that the criteria for a 50 percent rating under the General Formula are not met or nearly approximated.

As far as a rating in excess of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes, the evidence does not show, nor does the Veteran allege, that he has been placed on bedrest for the back disability, so as to warrant rating the disability based on incapacitating episodes.  To that end, despite the Veteran's reports of having flare-ups which required him to remain in bed, the examiners did not find evidence of IVDS or physician prescribed bedrest.  Additionally, at no point has he sought clinical or hospital treatment during one these reported flares.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.

Additionally, as stated in the introduction the Veteran is separately rated for his neurological impairments and he has yet to express disagreements with those ratings.  Moreover, to the extent that the Veteran has reported urinary or fecal impairments such have not definitely been accorded to his service-connected lumbar spine disability.

The Board has considered the Veteran's statements that his back disability warrants a higher rating and acknowledges that the Veteran is competent to report symptoms of back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to identify a specific level of disability according to the applicable diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected low back disability has been provided by the VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).


Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence has not been received, and the Veteran's claim for entitlement to service connection for hemorrhoids is not reopened

Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine with spinal stenosis/spondylosis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


